?

AVENANT NO. 1

A LA CONVENTION ET SES ANNEXES DU PERMIS DE DOUZ
SIGNEES LE fer AVRIL 1980 ENTRE

L'ETAT TUNISIEN
ET
L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES
& AMOCO TUNISIA OIL COMPANY

AVENANT NO. 1

A LA CONVENTION ET SES ANNEXES DU PERMIS DE DOUZ
SIGNEES LE fer AVRIL 1980

Entre les Soussignés :

L'Etat Tunisien (dénommé ci-après l'Autorité Concédante) représenté par
Monsieur Rachid SFAR, Ministre de l'Economie Nationale,

D'une part ;
ET

L'Entreprise Tunisienne d'Activités Pétrolières (ci-après dénommée ETAP),
établissement public à caractère industriel et commercial, dont le Siège
est à Tunis, 11, Avenue Khereddine Pacha, représentée par son Président
Directeur Général, Monsieur Habib LAZREG dûment mandaté à cet effet ;

ET

AMOCO TUNISIA OIL COMPANY (ci-après dénommée "la Société") Société établie

et régie selon les lois de l'Etat de Delaware, Etats-Unis d'Amérique, dont le
Siège social est à 200 East Randolph Drive, Chicago, Illinois, U,S.A., élisant
domicile à Tunis, Immeuble Spric, Entresol Tours C&D, Route de l'Ariana,
représentée aux présentes par Monsieur M.L. HARPER spécialement mandaté à cet
effet ;

D'autre part ;

ETAP et la Société sont désignées ci-après conjointement "le Titulaire"
et individuellement "le Cotitulaire" ;

11 est préalablement exposé ce qui suit : °

Vu la Convention et ses Annexes signées entre l'Etat Tunisien,d'une part,
et l'Entreprise Tunisienne d'Activités Pétrolières (ci-après dénommée "ETAP")
et AMOCO TUNISIA OIL COMPANY (ci-après dénommée "la Société"), d'autre part,
en date du îer avril 1980, fixant les conditions régissant l'exploration et
l'exploitation des substances minérales du second groupe dans les zones
couvertes par le Permis de Recherche de Douz ; . :

Vu la loi no. 82-53 du 4 juin 1982 portant approbation de ladite
Convention ;

Vu l'arrêté du Ministre de l'Economie Nationale du 18 juin 1980, portant

M institution du Permis de Douz au profit d'ETAP et d'AMOCO ;

-2-

F Vu l'arrêté du Ministre de l'Economie Nationale du 29 janvier 1982,
portant cession partielle des droits détenus par AMOCO au profit des Sociétés
DEUTSCHE MOBIL et MOBIL OIL AUSTRIA ;
Vu l'arrêté du Ministre de l'Economie Nationale du
portant cession totale des droits détenus par DEUTSCHE MOBIL et MOBIL OIL AUSTRIA
au profit d'AMOCO ;
I1 a été arrêté et convenu ce qui suit :
ARTICLE 1 :
Une extension de 2.000 km? au permis initial sera attribuée au Titulaire.

Le permis ainsi étendu englobera une superficie de dix mille huit cent quatre-
vingt huit kilomètres carrés (10.888 km?).

{ Les limites du permis à la suite de l'extension sont définies par les sommets
et les numéros de repères suivants :

Sommets N° de repères
268.366
2 Intersection de la frontière Algéro-
Tunisienne avec 1e parallèle 366
3 Intersection de la frontière Algéro-
Tunisienne avec Île parallèle 440
4 130.440
5 130.420
6 160.420
_ 7 k 160.378
! 8 180.378
“ 9 180.400
10 214.400
11 214.390
12 230.390
13 . 230.420
14 210.420
15 : 210.444
16 280.444
17 , 280.424
18 270.424 ni
19 270.400 DELZ

LA
ee
€ Sommets N° de repères °
20 302.400
21 302.424
22 282.424
23 282.440
24 304.440
25 304.366
26 346.366
27 346.358
28 348.358
: 29 348.356
30 350.356
{ 31 350.354
32 352.354
33 352.342
34 290.342
35 290.340
36 268.340
1 268.366
ARTICLE 2 :
L'Article 3 du Cahier des Charges est modifié comme suit :
_ La période initiale de validité du Permis est fixée à 5 ans. Au cours de

cette période, les obligations minima de travaux passent de 4 à 6 puits

d'exploration.

ARTICLE 3 :

Les dispositions de la Convention et ses Annexes du 1er avril 1980 relatives
au Permis de Douz ne s'appliqueront pas au Titulaire dans la mesure où lesdites
dispositions seraient contradictoires ou incompatibles avec les dispositions

du présent Avenant.

| ARTICLE 4 :

Le présent Avenant est exonéré des droits de timbre.

| M droit fixe aux frais du Titulaire.

11 sera enregistré au

72)
2e
ARTICLE 5 :

Le présent Avenant entrera en vigueur à la date de son approbation

par une Loi.

Fait à Tunis, le 26 AVR. 984

En quatre exemplaires originaux.

\

Ministre de Economie Nationale

Pour l'Entreprise Tunisienne

Pour AMOCO TUNISIA OIL COMPANY

d'Activités Pé

. Che) : 7 Nappe

Habÿb LAZRE

M.L. HARPER

